                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

LORD GIYLANAH YISHRAEL,                            *
d/b/a/ Tia D. Greene,
                                                   *
Plaintiff
                                                   *
v                                                              Civil Action No. ELH-19-333
                                                   *
BALTIMORE GAS AND ELECTRIC,
U.N. GENERAL ASSEMBLY,                             *
MASONIC LODGES,
FRATERNAL ORGANIZATIONS,                           *

Defendants                                         *

                                               *
                                              ***
                                          MEMORANDUM


        Plaintiff Lord Giylanah Yishrael,1 who is self represented, filed a Complaint (ECF 1) along

with a motion for leave to proceed in forma pauperis. ECF 2. Plaintiff’s motion for leave to

proceed in forma pauperis is incomplete because she did not respond to several questions. The

financial information provided by plaintiff suggests that she is indigent and eligible to proceed in

forma pauperis. Requiring her to correct the deficiencies in her motion would only delay review

of the Complaint, which for the following reasons will be dismissed.

        A complaint need not contain detailed allegations, but the facts alleged must be enough to

raise a right to relief above the speculative level and require “more than labels and conclusions.”

as “courts are not bound to accept as true a legal conclusion couched as a factual allegation.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must contain “enough facts to

state a claim to relief that is plausible on its face.” Id. at 570. Once a claim has been stated


        1
            The docket reflects the spelling of “Yisrael.” The Clerk shall correct the docket.
adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint. Id. at 561. The allegations must “give the defendant fair notice of what the plaintiff's

claim is and the grounds upon which it rests.” Swierkiewicz v. Sorema, N.A., 534 U.S. 506. 512

(2002) (internal quotation marks omitted).

       The in forma pauperis statute permits an indigent litigant to initiate an action in federal

court without paying the filing fee. 28 U.S.C. § 1915(a). To protect against possible abuses of this

privilege, however, the statute requires a court to dismiss any claim that is frivolous or malicious,

or fails to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(i),(ii).

       A complaint is frivolous if “it lacks an arguable basis either in law or in fact.” McLean v.

United States, 566 F.3d 391, 399 (4th Cir. 2009) (quoting Neitzke v. Williams, 490 U.S. 319, 327

(1989) ). But, unlike the failure to state a claim standard, in reviewing for frivolity, the Court “is

not bound to accept ‘clearly baseless’ factual allegations as true.” Kilgore-Bey v. Rudey, No. RDB-

18-0007, 2018 WL 1135391, at *2 (D. Md. Feb. 28, 2018). Frivolous claims include “those whose

factual allegations are ‘so nutty,’ ‘delusional,’ or ‘wholly fanciful’ as to be simply ‘unbelievable.’”

McLean, 566 F.3d at 399 (quoting Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774 (7th

Cir. 2002)); see Denton v. Hernandez, 504 U.S. 25, 29 (1992).

       The Court also is mindful of its obligation to construe liberally the pleadings of self-

represented litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In evaluating the Complaint,

the factual allegations are assumed to be true. Id. at 93 (citing Twombly, 550 U.S. at 555–56).

Nonetheless, liberal construction does not mean that the Court can ignore a clear failure in the

pleading to allege facts that set forth a cognizable claim. See Weller v. Dep't of Soc. Servs., 901

F.2d 387, 390–91 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985) (stating a district court may not “conjure up questions never squarely presented”). In



                                                  2
making this determination, “[t]he district court need not look beyond the complaint’s allegations.

. . . It must hold the pro se complaint to less stringent standards than pleadings drafted by attorneys

and must read the complaint liberally.” White v. White, 886 F.2d 721, 722–23 (4th Cir. 1989).

Even after affording the Complaint a liberal construction, it fails to set forth a plausible claim and

is frivolous.

        Plaintiff self-identifies as “a.k.a. Greene Giant,” and “d/b/a Tia Greene.” ECF 1 at 1, 2;

ECF 1-3. She states she is a citizen of the State of “Leo Adromedea, Baltimore, USA & Planet

Earth.” ECF 1 at 4. Plaintiff’s “Declaration of Zayin,” which is attached to the Complaint, states

that Lord Giylanah Yishrael is Supreme Judge in the Theocratic Government of Zayin. Id. at 10.

Plaintiff seems to allege that Defendant Baltimore Gas and Electric is responsible for destroying

all life on earth. Id. at 2.

        As relief, plaintiff asks for “freedom from electrical destruction” and that Adi Nirel Joyner

be returned to her mother under an order of protection. Id. at 5, 9.2 The Complaint does not

indicate why the U.N. General Assembly, Masonic Lodges, or Fraternal Organizations are named

as defendants.

        Even construing plaintiff’s allegations liberally, the Court concludes that they involve

“fantastic or delusional scenarios” which are without basis.          Neitzke, 490 U.S. at 327–28.

Therefore, the Court will dismiss the Complaint.


        2
          In Greene v. State of Maryland, Civil Action No. GLR-17-3485 (D. Md. 2018), Greene
filed suit against the State of Maryland, the U.S. Department of Justice, and the United States
Attorney’s Office based on various state court proceedings involving Greene and her former
domestic partner, David Joyner. In July 2014, a Maryland state court granted sole custody of
Greene and Joyner’s child to Joyner. On January 10, 2018, the Honorable George L. Russell, III,
dismissed the case sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). In Greene v.
Joyner, Civil Action No. JFM-17-688 (D. Md. 2017), Greene sued Joyner and several Maryland
state agencies concerning child custody and child support arrangements. On March 30, 2017, the
Honorable J. Frederick Motz dismissed the case without prejudice.

                                                  3
      An Order follows.

Date: March 25, 2019                 /s/
                              Ellen L. Hollander
                              United States District Judge




                          4
